DETAILED ACTION
Claims 1-7 and 11-14 are pending.
The Office Action is responsive to the communication filed on 4/20/2022.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 11-13 are allowed.
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s arguments are directed to Parnell not teaching or suggesting textiles.  In the current rejection, Foster is utilized to teach the textiles in independent claim 1.  Claims 2-6 depend, directly or indirectly, from independent claim 1.

Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.  

Regarding claims 1-6, the applicant argues that the cited references do not teach or suggest the claim limitations with respect to independent claim 1 below.  Dependent claims 2-6 depend, directly or indirectly, from independent claim 1.  The Examiner respectfully disagrees.  The cited prior art describe the claim limitations as briefly outlined below and as described in the rejection of claim 1 below.
attaching the first and second article components to one another to generate an assembled article component; and (Applicant’s arguments are directed to Parnell not teaching or suggesting attaching two articles together; Examiner respectfully disagrees; Parnell describes packing loaves of bread together into a receptacle; If Applicant intends for attaching to have a particular meaning in claim 1, Examiner recommends amending the claim to state the same (e.g., see particular attaching limitation in claim 14); Parnell: “Now that all of the pick zones of the end effector are occupied by loaves 22, block 75 shows that the end effector is lifted, with all of the pick zones of suction cups retrieving the loaves, including loaves 22C (FIG. 3C).” paragraph 0049; “The work products 22 have been released by the end effector 18 and have been deposited on the bottom wall of the receptacle 20. In the embodiment illustrated, the receptacle is a box-shaped item but may be a basket, tray, pallet, or various other receptacles or surfaces. For purposes of illustration, without restriction, the invention is disclosed herein as being an apparatus and product for packing loaves of bread 22, and the details of the invention are directed to that product.” Paragraph 0023)
Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in these claims.

For at least these reasons, the rejection of the claims is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent Application Publication No. 2010/0040450 (Parnell) (cited by Applicant) in view of U.S. Patent No. 6,823,763 (Foster).


Claim 1:
Parnell does not explicitly describe a component is a textile as described below.  However, Foster teaches the component is a textile as described below.  
The cited prior art describes a method of manufacturing an article with the aid of a pickup tool, the method comprising: (Parnell: “The present disclosure concerns packaging equipment and, more particularly, concerns a robotic packaging apparatus that includes an end effector for collecting work products of different shapes and sizes in different patterns for delivery to a receptacle, such as to a shipping container.” Paragraph 0001)
capturing a first article component that is a textile with the pickup tool having a contact surface using a first pickup force type and a second pickup force type; (see the pickup tool in Parnell and the use of a pickup tool to move fabric in Foster; Parnell: “In the example shown in FIGS. 4A and 4B, compressive surfaces 50 in the form of compression plates are mounted to the top wall 32 of the vacuum plenum housing 30 by support arm 52. Fluid operated cylinder 54 and its rod 55 are pivotally supported by the support arm 52 and a pivotal connection 56. When the fluid operated cylinder 54 expands to move its piston downwardly, the rod 55 moves the compression plates 50 downwardly and inwardly in the direction generally illustrated by arrow 58 so that the distal edges of the compression plates 50 become aligned with the perimeter walls and engage any surfaces of the work product that may be protruding laterally from beneath the suction cups 24. This tends to gather and compress the picked products laterally inwardly beneath the suction surface 19 of the end effector. Preferably, the compression plates 50 will move to a position with respect to one another that will fit downwardly into the basket 20 (FIG. 1A). Similar compression plates are disclosed in my U.S. Pat. No. 7,017,961.” Paragraph 0042; “An example of the picking steps is shown in FIGS. 3A-3D. In this example, the programmable end effector 18 moves from its rest position in FIG. 3A over to the accumulation of loaves 22 on the surface conveyor 26 as shown as shown by arrow a and rotates as shown by arrow b and moves down onto the two end loaves 22A at the stop 28 of the surface conveyor 26 and first picks loaves 22A at one corner of its suction surface 19. Suction is applied to suction cups the zone identified as 1A to 1G, 2A to 2G, 3A to 3G, and 4A to 4G. The end effector then holds the two loaves on its suction surface 19. When the first loaves 22A have been lifted away from the accumulation of loaves on the conveyor, the conveyor advances the accumulation of loaves to the conveyor stop 28. The robot then moves the end effector over as shown by arrow c and picks two more loaves 22B in alignment with the first two loaves 22A by again coming down over and retrieving the loaves. Suction is applied to suction cups in the zone identified as 1H to 1N, 2H to 2N, 3H to 3N, and 4H to 4N.” paragraph 0030; Foster: see the pickup assembly 600 with a vacuum plenum 610 as illustrated in figures 1, 5, 7, 8 and the transfer of components 918 using the pickup assembly 600 as illustrated in figures 14, 15; “A configurable pickup assembly is located between the cutter assembly and the workstation and adapted to pickup and transfer the cut fabric piece to the workstation.” Col. 1, lines 44-47)
moving the captured first article component to a position aligned with a second article component that is a textile; (see the moving of articles in Parnell and the use of a pickup tool to move fabric in Foster; Parnell: “The robot then moves the end effector over as shown by arrow c and picks two more loaves 22B in alignment with the first two loaves 22A by again coming down over and retrieving the loaves. Suction is applied to suction cups in the zone identified as 1H to 1N, 2H to 2N, 3H to 3N, and 4H to 4N.” paragraph 0030; see the aligned loaves 22a, 22b, 22c as illustrated in figures 1B, 1C; Foster: see the pickup assembly 600 with a vacuum plenum 610 as illustrated in figures 1, 5, 7, 8 and the transfer of components 918 using the pickup assembly 600 as illustrated in figures 14, 15; “A configurable pickup assembly is located between the cutter assembly and the workstation and adapted to pickup and transfer the cut fabric piece to the workstation.” Col. 1, lines 44-47)
releasing the captured first article component to be placed in alignment with the second article component; (Parnell: “Suction is applied to suction cups in the pick zone identified as columns 5-11 and columns A-N. All of the loaves are held on the suction surface of the end effector, and the robot moves the end effector into registration with the basket and releases the loaves into the basket.” Paragraph 0031; see the layer of loaves of bread 22 in different locations 22a, 22b, 22c placed in a receptacle for shipping as illustrated in figures 1A, 1B, 1C and as described in paragraphs 0025, 0026, 0027)
attaching the first and second article components to one another to generate an assembled article component; and (Parnell: “Now that all of the pick zones of the end effector are occupied by loaves 22, block 75 shows that the end effector is lifted, with all of the pick zones of suction cups retrieving the loaves, including loaves 22C (FIG. 3C).” paragraph 0049; “The work products 22 have been released by the end effector 18 and have been deposited on the bottom wall of the receptacle 20. In the embodiment illustrated, the receptacle is a box-shaped item but may be a basket, tray, pallet, or various other receptacles or surfaces. For purposes of illustration, without restriction, the invention is disclosed herein as being an apparatus and product for packing loaves of bread 22, and the details of the invention are directed to that product.” Paragraph 0023)
returning the assembled article component to a manufacturing station. (Parnell: “As shown in block 76, the end effector is positioned over the receptacle, and in block 77 the end effector is lowered into registration with the basket or other receptacle, the suction cups are deactivated by opening the vacuum plenum housing 30 to the atmosphere which equalizes the air pressure from inside to the outside of the suction cups, thereby releasing the loaves inside the basket 20 (FIG. 1A).” paragraph 0050; “The work products 22 have been released by the end effector 18 and have been deposited on the bottom wall of the receptacle 20. In the embodiment illustrated, the receptacle is a box-shaped item but may be a basket, tray, pallet, or various other receptacles or surfaces. For purposes of illustration, without restriction, the invention is disclosed herein as being an apparatus and product for packing loaves of bread 22, and the details of the invention are directed to that product.” Paragraph 0023)
One of ordinary skill in the art would have recognized that applying the known techniques of Parnell, namely, a robotic packing apparatus, with the known techniques of Foster, namely, an automated garment piece cutter, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Parnell to utilize various control mechanisms to package and move work products with the teachings of Foster to move fabric stock would have been recognized by those of ordinary skill in the art as resulting in an improved pickup tool (i.e., moving articles and including articles of fabric of Parnell based on the teachings of moving fabric in Foster).

Claim 2:
The cited prior art describes the method of claim 1, wherein the pickup tool has independently activated pickup zones that are independently activated when capturing the first article component. (Parnell: see the independent operation of the pick zones 67, 70, 74 as illustrated in figure 5 and as described in paragraphs 0046, 0047, 0048; “Suction is applied to suction cups in the zone identified as 1H to 1N, 2H to 2N, 3H to 3N, and 4H to 4N.” paragraph 0030; “In blocks 69 and 70 of FIG. 5, bread loaves 22 proceed to accumulate at the end stop 28 of surface conveyor 26, and the end effector 18 is shifted as indicated by FIG. 3C so that its second pick zone of suction cups will be lowered to retrieve and then lift the second pick of loaves 22B.” paragraph 0046)

Claim 4:
The cited prior art describes the method of claim 1, wherein the pickup tool first pickup force type and the pickup tool second pickup force type are independently activated. (Parnell: see the independent operation of the pick zones 67, 70, 74 as illustrated in figure 5 and as described in paragraphs 0046, 0047, 0048; “Suction is applied to suction cups in the zone identified as 1H to 1N, 2H to 2N, 3H to 3N, and 4H to 4N.” paragraph 0030; “In blocks 69 and 70 of FIG. 5, bread loaves 22 proceed to accumulate at the end stop 28 of surface conveyor 26, and the end effector 18 is shifted as indicated by FIG. 3C so that its second pick zone of suction cups will be lowered to retrieve and then lift the second pick of loaves 22B.” paragraph 0046; “In the example shown in FIGS. 4A and 4B, compressive surfaces 50 in the form of compression plates are mounted to the top wall 32 of the vacuum plenum housing 30 by support arm 52. Fluid operated cylinder 54 and its rod 55 are pivotally supported by the support arm 52 and a pivotal connection 56. When the fluid operated cylinder 54 expands to move its piston downwardly, the rod 55 moves the compression plates 50 downwardly and inwardly in the direction generally illustrated by arrow 58 so that the distal edges of the compression plates 50 become aligned with the perimeter walls and engage any surfaces of the work product that may be protruding laterally from beneath the suction cups 24. This tends to gather and compress the picked products laterally inwardly beneath the suction surface 19 of the end effector. Preferably, the compression plates 50 will move to a position with respect to one another that will fit downwardly into the basket 20 (FIG. 1A). Similar compression plates are disclosed in my U.S. Pat. No. 7,017,961.” Paragraph 0042)

Claim 5:
The cited prior art describes the method of claim 1, wherein the pickup tool is coupled with a moving apparatus that moves the pickup tool. (Parnell: “Referring now in more detail to the drawings, in which like numerals indicate like parts throughout the several views, FIG. 1A illustrates a robot 10 of conventional articulating design, being pivotal about and upright axis, having a rocker arm 12 mounted on a rotary stanchion 14, and control arm 16 that has the capacity to rotate in the distal end of the rocker arm 12. The end effector 18 is mounted to the distal end of the control arm 16 and its movements are controlled by a program entered in the robot's computer system. The end effector can be rotated, raised, lowered and moved in lateral directions, as is common in the art and in accordance with its programmable control system.” Paragraph 0022)

Claim 6:
The cited prior art describes the method of claim 1, 
wherein the first pickup force type and the second pickup force type are concurrently applied to capture the first article component, (Parnell: see the independent operation of the pick zones 67, 70, 74 as illustrated in figure 5 and as described in paragraphs 0046, 0047, 0048; “Suction is applied to suction cups in the zone identified as 1H to 1N, 2H to 2N, 3H to 3N, and 4H to 4N.” paragraph 0030; “In blocks 69 and 70 of FIG. 5, bread loaves 22 proceed to accumulate at the end stop 28 of surface conveyor 26, and the end effector 18 is shifted as indicated by FIG. 3C so that its second pick zone of suction cups will be lowered to retrieve and then lift the second pick of loaves 22B.” paragraph 0046; “In the example shown in FIGS. 4A and 4B, compressive surfaces 50 in the form of compression plates are mounted to the top wall 32 of the vacuum plenum housing 30 by support arm 52. Fluid operated cylinder 54 and its rod 55 are pivotally supported by the support arm 52 and a pivotal connection 56. When the fluid operated cylinder 54 expands to move its piston downwardly, the rod 55 moves the compression plates 50 downwardly and inwardly in the direction generally illustrated by arrow 58 so that the distal edges of the compression plates 50 become aligned with the perimeter walls and engage any surfaces of the work product that may be protruding laterally from beneath the suction cups 24. This tends to gather and compress the picked products laterally inwardly beneath the suction surface 19 of the end effector. Preferably, the compression plates 50 will move to a position with respect to one another that will fit downwardly into the basket 20 (FIG. 1A). Similar compression plates are disclosed in my U.S. Pat. No. 7,017,961.” Paragraph 0042)
wherein the first pickup force type is a different pickup force type from the second pickup force type. (Parnell: “In the example shown in FIGS. 4A and 4B, compressive surfaces 50 in the form of compression plates are mounted to the top wall 32 of the vacuum plenum housing 30 by support arm 52. Fluid operated cylinder 54 and its rod 55 are pivotally supported by the support arm 52 and a pivotal connection 56. When the fluid operated cylinder 54 expands to move its piston downwardly, the rod 55 moves the compression plates 50 downwardly and inwardly in the direction generally illustrated by arrow 58 so that the distal edges of the compression plates 50 become aligned with the perimeter walls and engage any surfaces of the work product that may be protruding laterally from beneath the suction cups 24. This tends to gather and compress the picked products laterally inwardly beneath the suction surface 19 of the end effector. Preferably, the compression plates 50 will move to a position with respect to one another that will fit downwardly into the basket 20 (FIG. 1A). Similar compression plates are disclosed in my U.S. Pat. No. 7,017,961.” Paragraph 0042; “An example of the picking steps is shown in FIGS. 3A-3D. In this example, the programmable end effector 18 moves from its rest position in FIG. 3A over to the accumulation of loaves 22 on the surface conveyor 26 as shown as shown by arrow a and rotates as shown by arrow b and moves down onto the two end loaves 22A at the stop 28 of the surface conveyor 26 and first picks loaves 22A at one corner of its suction surface 19. Suction is applied to suction cups the zone identified as 1A to 1G, 2A to 2G, 3A to 3G, and 4A to 4G. The end effector then holds the two loaves on its suction surface 19. When the first loaves 22A have been lifted away from the accumulation of loaves on the conveyor, the conveyor advances the accumulation of loaves to the conveyor stop 28. The robot then moves the end effector over as shown by arrow c and picks two more loaves 22B in alignment with the first two loaves 22A by again coming down over and retrieving the loaves. Suction is applied to suction cups in the zone identified as 1H to 1N, 2H to 2N, 3H to 3N, and 4H to 4N.” paragraph 0030)


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0040450 (Parnell) (cited by Applicant) in view of U.S. Patent No. 6,823,763 (Foster) and further in view of U.S. Patent No. 5,764,366 (Nguyen) (cited by Applicant).


Claim 3:
Parnell and Foster do not explicitly describe a vision recognition system as described below.  However, Nguyen teaches the vision recognition system as described below.  
The cited prior art describes the method of claim 1 further comprising using a vision recognition system to guide positioning of the pickup tool. (Nguyen: see the pickup tool 302 and the imaging system with a vision system 305 as illustrated in figure 3 and as described in col. 3, lines 50-67; “The inventive apparatus comprises two components: pickup tool 302 and imaging system 380 which, in this embodiment, comprises mirror 303, sensor 360 and vision system 305.” Col. 3, lines 60-63; “First component 105 is secured to pickup tool 302 by a vacuum in tube 325. Pickup tool 302 advantageously is adapted to hold and receive first component 310, as for example in opening area 404 (described below in conjunction with a discussion of FIG. 4A) so that the features to be aligned are not obscured, e.g. so that imaging system 380 can detect the features to be aligned or so that the features are visible to imaging system 380.” Col. 4, lines 7-14)
One of ordinary skill in the art would have recognized that applying the known techniques of Parnell, namely, a robotic packing apparatus, and the known techniques of Foster, namely, an automated garment piece cutter, with the known techniques of Nguyen, namely, a device to align components using a vision system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Parnell to utilize various control mechanisms to package and move work products and the teachings of Foster to move fabric stock with the teachings of Nguyen to use a vision system to move components for alignment of the components would have been recognized by those of ordinary skill in the art as resulting in an improved pickup tool (i.e., moving articles by utilizing a vision system of Parnell based on the teachings of moving fabric in Foster and the teachings of using a vision system to align components in Nguyen).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Engelberger J.F. (1980) End effectors: hands, grippers, pickups and tools. In: Robotics in Practice. Springer, Boston, MA describes various end effectors for picking up components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/            Primary Examiner, Art Unit 2116